ORDER
PER CURIAM.
John Rosenmeyer (Defendant) appeals from the judgment upon his convictions for two counts of unlawful use of a weapon, Section 571.030, RSMo 2000, for which he was sentenced as a prior and persistent offender to concurrent terms of ten years’ imprisonment. On appeal, Defendant contends the trial court erred (1) in overruling his motion to suppress evidence seized *222from his person and in admitting the items into evidence because their seizure was unlawful, and (2) in overruling Defendant’s motion for judgment of acquittal because there was insufficient evidence from which the trial court could find Defendant guilty of two counts of unlawful use of a weapon. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).